DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A component structure, for connecting a power module and an external circuit, wherein the component structure comprises: a first bus bar, having a first extending portion and a first bending portion, and the first bending portion extending to a first plane to form a first connecting terminal; a second bus bar, comprising a second extending portion, a second bending portion and a rear portion of the second bus bar, wherein the second extending portion and the second bending portion are respectively laminated in parallel with the first extending portion and the first bending portion, and the rear portion of the second bus bar is extended to a second plane to form a second connecting terminal; and the external circuit comprising a third bus bar, wherein the third bus bar is settled in parallel with the rear portion of the second bus bar; wherein a portion of the third bus bar disposed opposite to the rear portion of the second bus bar is a front portion of the third bus bar, and a surface of the rear portion of the second bus bar disposed opposite to the front portion of the third bus bar is a first surface, and an area ratio of an overlapping area of the rear portion of the second bus bar and the front portion of the third bus bar to the first surface is greater than 0.5.” as recited claim1, “A component structure, for connecting a power module and an external circuit, wherein the component structure comprises: a first bus bar, having a first extending portion and a first bending portion, and the first bending portion extending to a first plane to form a first connecting terminal; a second bus bar, comprising a second extending portion, a second bending portion and a rear portion of the second bus bar, wherein the second extending portion and the second Page 4 of 11Serial No.: 16/891,546 Amdt. Dated June 6, 2022 Response to Non-Final OA mailed on March 7, 2022 bending portion are respectively laminated in parallel with the first extending portion and the first bending portion, and the rear portion of the second bus bar is extended to a second plane to form a second connecting terminal, wherein the rear portion of the second bus bar is positioned between the first connecting terminal and the second connecting terminal; and the external circuit comprising a third bus bar, wherein the third bus bar is settled in parallel with the rear portion of the second bus bar; wherein the rear portion of the second bus bar is connected with the second bending portion, and both the second bending portion and the rear portion of the second bus bar are located in the second plane.” as recited claim 10, “A component structure, for connecting a power module and an external circuit, wherein the component structure comprises: a first bus bar, having one end extending to a first plane to form a first connecting terminal; a second bus bar, comprising a front portion of the second bus bar and a rear portion of the second bus bar, wherein the front portion of the second bus bar is laminated in parallel with the first bus bar, and the rear portion of the second bus bar is extended to a second plane to form a second connecting terminal, wherein the rear portion of the second bus bar is positioned between the first connecting terminal and the second connecting terminal; a fifth bus bar, comprising a front portion of the fifth bus bar and a rear portion of the fifth bus bar, wherein the front portion of the fifth bus bar is laminated in parallel with the first bus bar, and the rear portion of the fifth bus bar is extended to a third plane to form a fifth connecting terminal, wherein the rear portion of the fifth bus bar is positioned between the first connecting terminal and the fifth connecting terminal; and the external circuit comprising a third bus bar and a fourth bus bar, wherein the third bus bar is settled in parallel with the rear portion of the second bus bar; and the fourth bus bar is settled in parallel with the rear portion of the fifth bus bar.” as recited claim 15.
            Claims 2-9, 11-14 and 16-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 10 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848